Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-13 is the inclusion of the limitations of a liquid discharge head that includes four manifolds including two supply manifolds corresponding to the first individual channel group and the second individual channel group respectively, and two return manifolds corresponding to the first individual channel group and the second individual channel group respectively, the two supply manifolds being configured to supply a liquid to the plurality of first individual channels and the plurality of second individual channels, and the two return manifolds being configured to outflow the liquid from the two supply manifolds; and a bypass channel communicating with the two supply manifolds or with the two return manifolds, without passing through the plurality of first individual channels or the plurality of second individual channels, wherein a relationship of IP1I > IP2I is satisfied, wherein P1 is a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Odaka et al (US 10,737,491) disclose a liquid discharge head that includes a plurality of nozzles, a plurality of individual liquid chambers, a common supply channel, and a common collection channel. The common supply channel communicates with the plurality of individual liquid chambers.  Sugiura (US 10,583,657) discloses a liquid jetting apparatus that includes individual channel rows each formed by individual channels aligned in a first direction and including nozzles respectively, the individual channel rows being arranged in a second direction orthogonal to the first direction, first manifolds each extending in the first direction and connected to the individual channels, the first manifolds being arranged in the second direction, and at least one second manifold extending in the first direction and connected to the individual .  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853